Name: Commission Regulation (EEC) No 1510/90 of 1 June 1990 derogating for the 1990/91 marketing year from Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector as regards the basic and buying-in prices for cauliflowers
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  economic policy
 Date Published: nan

 No L 141 /48 Official Journal of the European Communities 2. 6 . 90 COMMISSION REGULATION (EEC) No 1510/90 of 1 June 1990 derogating for the 1990/91 marketing year from Regulation (EEC) No 3322/89 determining the operative events applicable in the fruit and vegetables sector as regards the basic and buying-in prices for cauliflowers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 1636/87 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1 193/90 (4), Whereas Article 1 of Commission Regulation (EEC) No 3322/89 of 3 November 1989 determining the operative events applicable in the fruit and vegetables sector ^ provides that the operative event for intervention opera ­ tions involving fruit and vegetables during a given marke ­ ting year is to occur for each product on the day of entry into force of the basic and buying-in prices for that product for that marketing year ; whereas the basic and buying-in prices for cauliflowers for the 1990/91 marke ­ ting year came into force on 1 May 1990 ; Whereas Council Regulation (EEC) No 1179/90 of 7 May 1990 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (6) amends the agricultural conversion rate applicable to cauliflowers with effect on 14 May 1990 ; whereas the latter rate should be applied to all intervention operations involving cauliflowers during the period 14 May 1990 to the end of the 1990/91 marketing year and accordingly a derogation should be introduced from Article 1 of Regulation (EEC) No 3322/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 By way of a derogation from Article 1 of Regulation (EEC) No 3322/89 , from 14 May 1990 the operative event for intervention operations involving cauliflowers for the 1990/91 marketing year shall , pursuant to Articles 15, 15b, 19 and 19a of Regulation (EEC) No 1035/72, occur on 14 May 1990 . Article 2 This Regulation shall enter into force on the day of its publication in - the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 164, 24 . 6 . 1985, p. 1 . (2) OJ No L 153, 13 . 6 . 1987, p. 1 . (3) OJ No L 118, 20 . 5 . 1972, p. 1 . (4) OJ No L 119, 11 . 5 . 1990, p. 43 . (s) OJ No L 321 , 4. 11 . 1989, p. 32. (6) OJ No L 119, 11 . 5 . 1990 , p. 1 .